      Case 1:18-cv-00225-DMT-CRH Document 78 Filed 11/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

KLX Energy Services LLC,                   )
                                           )
              Plaintiff,                   )       ORDER FOR STATUS CONFERENCE
                                           )       RE DISCOVERY DISPUTE
       vs.                                 )
                                           )
Telos Industries, Inc. and Dustin Adams,   )       Case No. 1:18-cv-225
                                           )
              Defendants.                  )


       The court shall hold a status conference with the parties by telephone on November 13,

2020, at 10:00 a.m. To participate in the conference, the parties shall call (877) 810-9415 and

enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 10th day of November, 2020.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court
